MEMORANDUM OPINION

No. 04-09-00432-CR

Joe Anthony VALDEZ,
Appellant

v.

The STATE of Texas,
Appellee

From the 399th Judicial District Court, Bexar County, Texas
Trial Court No. 2007-CR-4158
Honorable Ron Rangel, Judge Presiding (1)

PER CURIAM

Sitting: 	Catherine Stone, Chief Justice
		Karen Angelini, Justice
		Sandee Bryan Marion, Justice

Delivered and Filed:   August 26, 2009

DISMISSED
	The trial court's certification in this appeal states that the case is a "plea-bargain case, and
the defendant has NO right of appeal."  It further provides the case "is one in which the defendant
has waived the right of appeal."  Rule 25.2(d) of the Texas Rules of Appellate Procedure provides,
"[t]he appeal must be dismissed if a certification that shows the defendant has a right of appeal has
not been made part of the record under these rules."  Tex. R. App. P. 25.2(d).  Appellant's appellate
counsel notified this court that appellant does not have a right to appeal in this case.  Counsel further
indicated that appellant would not file an amended trial court certification showing that he has the
right of appeal.  See Tex. R. App. P. 25.2(d); 37.1; see also Daniels v. State, 110 S.W.3d 174, 177
(Tex. App.--San Antonio 2003, no pet.).  In light of the record presented, we agree with appellant's
counsel that Rule 25.2(d) requires this court to dismiss this appeal.  Accordingly, this appeal is
dismissed.
								PER CURIAM
DO NOT PUBLISH
1.   Sitting for the Honorable Juanita Vasquez-Gardner.